Citation Nr: 0408962	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-04 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to service-connected left and right knee 
disabilities.

2.  Entitlement to service connection for residuals of a 
fracture of the left tibial plateau as secondary to service-
connected left and right knee disabilities.

3.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1980 to 
February 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In a November 1996 rating decision, 
the RO denied service connection for residuals of a fracture 
of the left tibial plateau (as secondary to service-connected 
left and right knee disabilities), denied an increased rating 
(in excess of 10 percent) for service-connected left knee 
chondromalacia, and denied an increased rating (in excess of 
10 percent) for service-connected right knee chondromalacia.  
The veteran effectively entered a notice of disagreement with 
this decision in February 1997 (notwithstanding the 
characterization of the February 1997 document, which was 
received within a few months of November 1996 rating 
decision, as a "claim").  In April 2002, the RO issued a 
statement of the case on the issues of increased ratings for 
service-connected disabilities of the knees.  In May 2002, 
the veteran entered a substantive appeal, on a VA Form 9, on 
the issues of increased ratings for service-connected 
disabilities of the knees.  

In January 2003, the RO effectively issued a statement of the 
case (included in a supplemental statement of the case) on 
the issue of entitlement to service connection for residuals 
of a fracture of the left tibial plateau (as secondary to 
service-connected left and right knee disabilities).  In 
March 2003, via her representative's brief, the veteran 
effectively entered a substantive appeal as to this issue.   

In September 1999, the veteran entered a new claim for 
service connection for depression, which she claimed was 
secondary to pain associated with her service-connected left 
and right knee disabilities.  In a July 2000 rating decision, 
the RO denied service connection for depression (as secondary 
to service-connected left and right knee disabilities).  In 
November 2000, the veteran entered a notice of disagreement 
with this decision.  The RO issued a statement of the case in 
April 2002.  In May 2002, the veteran entered a substantive 
appeal, on a VA Form 9, on the issue of entitlement to 
service connection for depression (as secondary to service-
connected left and right knee disabilities).  

The claims for service connection for residuals of a fracture 
of the left tibial plateau as secondary to service-connected 
left and right knee disabilities, and increased ratings for 
the veteran's right and left knee disabilities, are addressed 
below in the REMAND section of this decision.  This issue is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC. 


FINDING OF FACT

The veteran's currently diagnosed depression was caused or 
aggravated by pain associated with service-connected left 
knee chondromalacia. 


CONCLUSION OF LAW

The veteran's major depressive disorder is proximately due to 
or the result of his service-connected bilateral knee 
chondromalacia.  38 C.F.R. § 3.310(a) (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for secondary service 
connection for depression.  Therefore, no further development 
is needed with regard to this issue.
 
Secondary Service Connection for Depression

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2003).  
Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).

The veteran contends that she currently has depression that 
is etiologically related to her service-connected left knee 
disability (chondromalacia).  She specifically contends that 
the chronic left knee pain has caused or aggravated her 
depression.

After a review of all the lay and medical the evidence of 
record, including the veteran's personal hearing testimony, 
the Board finds that the weight of the evidence demonstrates 
that the veteran's currently diagnosed major depressive 
disorder was caused or aggravated by pain associated with 
service-connected left knee chondromalacia.  The evidence 
weighing in favor of the veteran's claim includes favorable 
VA medical etiology opinions dated in November 2000 and June 
2001.  The November 2000 VA psychiatric opinion by a 
psychiatrist who had treated the veteran for over a year 
reflects the opinion that the veteran's major depressive 
disorder "is absolutely and unequivocally exacerbated by her 
on-going orthopedic problems."  While this opinion does not 
specifically identify which orthopedic problems to which it 
refers, the treatment records and examination reports of 
record reflect that the veteran had constant left knee pain 
associated with her service-connected left knee disability.  
A June 2001 VA psychiatric examination report reflects the 
veteran's report of bilateral knee pain, worse on the left, 
and a resulting diagnosis of "depression due to medical 
illness (severe, chronic left knee pain)."  

Based on this evidence, the Board finds that a preponderance 
of the evidence demonstrates that the veteran's currently 
diagnosed depression was caused or aggravated by pain 
associated with service-connected left knee chondromalacia.  
For these reasons, the Board finds that service connection is 
warranted for a major depressive disorder as secondary to the 
service-connected left knee chondromalacia.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310. 


ORDER

Service connection for a major depressive disorder as 
secondary to service-connected bilateral knee chondromalacia 
is granted. 


REMAND

The veteran's service-connected chondromalacia of the left 
knee and chondromalacia of the right knee have each been 
rated as 10 percent disabling from February 1982 under 
Diagnostic Code 5257.  The RO construed either VA treatment 
records or a VA examination report dated in 1996 as a claim 
for increased rating for left and right knee chondromalacia.  
The veteran generally asserts that her knees cause her pain, 
more on the left than the right, and are unstable.  At a 
personal hearing at the RO in August 2002, the veteran 
testified in relevant part that her knees were unstable or 
"wobbly" without the use of a brace; she experienced a left 
knee injury in August 1996; and she had extra weight-bearing 
on the right knee.  The relevant medical evidence is 
summarized below.

A VA  compensation examination report dated in October 1999 
reflects an examiner's opinion that the veteran's service-
connected chondromalacia patella manifested in functional 
impairment involving activities such as deep knee bending, 
stooping, squatting, running, and jumping, but noted that 
there was no evidence of instability or incoordination, and 
that fatigability and weakness did not appear to be problems.  

A VA compensation examination report dated in September 2001 
reflects the history of left knee injury and the veteran's 
complaints of left knee pain.  Clinical examination revealed 
moderate-to-prominent narrowing of the patellofemoral 
compartment compatible with a history of chondromalacia 
patella, with an otherwise unremarkable right knee.  

A review of the evidence reflects that, at the most recent VA 
compensation examination in December 2002, the veteran 
complained of bilateral knee pain.  The examiner noted that 
the veteran wore support to help hold the patella from 
rubbing and to help maintain the knees in a more medial 
position to offset a dysfunctional alignment patellofemoral 
condition, and indicated that there appeared to be an 
increase in the manifestations with the patellofemoral 
dysfunction, with more chondromalacia patella.  Clinical 
examination revealed that the veteran wore braces on each 
knee; had 3/4 crepitus behind both knees; and had negative 
testing on the left knee, except for discomfort with twisting 
on the left.  Left knee ranges of motion were recorded as 95 
degrees in flexion and 0 degrees in extension; right knee 
ranges of motion were recorded as 140 degrees in flexion and 
0 degrees in extension.  The relevant diagnoses were advanced 
chondromalacia patella bilaterally.  In a December 2002 
addendum to the examination, the VA examiner wrote that 
chondromalacia patella and patellofemoral dysfunction were 
the same disorder. 

VA outpatient treatment records dated from September to 
November 2002 reflect that the veteran had left knee grade I 
changes with focal grade changes and intact meniscus, 
anterior knee pain from chronic flexion contracture, no 
significant cartilage damage, and tightness of the patella 
tendon that could contribute to left knee pain.  Left knee 
ranges of motion reflected a 5 degree deficit passively in 
extension, and a 15 degree deficit actively in extension.  
Prior VA outpatient treatment records reflect diagnoses of 
bilateral chondromalacia, complaints of left knee pain 
associated with a 1996 injury, that the veteran wore knee 
braces bilaterally, and Lachman and posterior drawer testing 
within normal limits. 

The Board finds that the degree of instability of each knee 
is not clear from the record.  While it is apparent that the 
veteran wears braces for both knees, the most recent VA 
compensation examination was incomplete with regard to the 
question of instability or subluxation of the knees.  
Accordingly, the Board finds that a more thorough examination 
is warranted.  38 U.S.C.A. § 5107A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) citing Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board further notes that instability of the knee and 
arthritis of the same knee may be rated separately under the 
diagnostic criteria of Diagnostic Codes 5257 and 5003 where 
arthritis is demonstrated by X-ray findings and there is 
limitation of motion or painful motion.  See VAOPGCPREC 23-
97; Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (ratings 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not duplicative of or overlapping with the 
symptomatology of the other condition).  There is X-ray 
evidence of left knee arthritis but service connection has 
not been granted for such.  However, the Board finds that a 
claim for secondary service connection for left knee 
arthritis has been raised by the record and such is 
intertwined with the claim for a rating in excess of 10 
percent for chondromalacia of the left knee.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.

With regard to the issue of entitlement to service connection 
for residuals of a fracture of the left tibial plateau as 
secondary to service-connected left and right knee 
disabilities, following a review of the record, the Board 
finds that the RO must ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)), to include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
obtained by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio at 187.  The record does not 
reflect that the RO advised the veteran of the evidence 
received, or notified what evidence VA would obtain, or 
requested the veteran to provide information needed to 
identify and obtain records or evidence that would support 
her claim of entitlement to service connection for residuals 
of a fracture of the left tibial plateau as secondary to 
service-connected left and right knee disabilities.  The 
March 2001 notice the RO sent to the veteran regarding the 
duty to notify and assist did not include the issue of 
entitlement to service connection for residuals of a fracture 
of the left tibial plateau as secondary to service-connected 
left and right knee disabilities.  To ensure compliance with 
the notice provisions of the VCAA, this issue must be 
remanded to the RO.

The Board also finds that, given the proximity of the 
fracture of the left tibial plateau to the left knee, the 
issue of secondary service connection for the residuals of 
that fracture are also intertwined with the claim for a 
rating in excess of 10 percent for chondromalacia of the left 
knee.  Parker, supra; Harris, supra.
 
In view of the foregoing, the issues of entitlement to 
service connection for residuals of a fracture of the left 
tibial plateau as secondary to service-connected left and 
right knee disabilities, and increased ratings for both knee 
disabilities, are REMANDED to the RO for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), are fully complied with.  
See also 38 C.F.R. § 3.159 (2003).  The 
RO should also notify the veteran of what 
evidence is required to substantiate her 
claims, what evidence, if any, the 
veteran is to submit, and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
The RO should provide the veteran written 
notification specific to her claims of 
the impact of the notification 
requirements on her claims  

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the current severity of her 
bilateral knee chondromalacia, and the 
etiology and extent of any arthritis of 
either knee that may be present and the 
residuals of a fracture of the left 
tibial plateau.  The claims file must be 
made available to and reviewed by the 
examiner.  The examiner is requested to 
report all relevant findings for each 
knee, to include complete range of motion 
studies and the degree of any instability 
or subluxation of either knee  that may 
be present.  The examiner should also 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
the veteran has any loss of function of 
either knee due to pain or flare-ups of 
pain, supported by adequate pathology; 
and whether it is at least as likely as 
not the veteran has any additional 
functional loss due to weakened movement, 
excess fatigability or incoordination.  
Such determinations should be expressed, 
if feasible, in terms of additional loss 
of range of motion.  If the examiner 
finds it impossible to provide any part 
of the requested opinion without resort 
to pure speculation, he or she should so 
indicate.

Following the review of the claims file, 
medical history, physical examination, 
and any tests that are deemed necessary, 
the examiner is further requested to 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
any arthritis of either knee that may be 
present, and a fracture of the left 
tibial plateau (to include any residuals 
of such fracture), were caused or 
aggravated (defined as worsening of 
underlying condition versus temporary 
flare-up of symptoms) by the veteran's 
chondromalacia of the right and/or left 
knees.  Any opinions expressed must be 
accompanied by a rational.  If the 
examiner finds it impossible to provide 
any part of the requested opinions 
without resort to pure speculation, he or 
she should so indicate.  

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  Then, the RO should readjudicate the 
claim of secondary service connection for 
residuals of a fracture of the left 
tibial plateau; readjudicate the raised, 
intertwined claim for secondary service 
connection for arthritis of the left 
knee, and readjudicate the claims for 
entitlement to ratings in excess of 10 
percent for the veteran's right and left 
knee disabilities.  If any of the 
benefits sought on appeal remains denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and should be given 
the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



